Nia#29
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/691,040, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 6, 11-14, and 22 are not entitled to the benefit of the prior application because the “cable tensioning system” is not disclosed anywhere in the provisional application. The provisional application states a strapping system (Specification, Page 3) but never mentions a cable for providing tension to the brace through the strapping system.  
Response to Amendment
2.	The amendment filed April 27th, 2021 has been entered. Currently, claims 1-39 remain pending in the application. Independent claims 1-6, 21-22, and 26 were amended by the Applicant without the addition of new matter. The applicant has further narrowed independent claims 1-6, 21-22, and 26 with limitations that ultimately change the scope of the claims. Additionally, claims 1-28 were amended to 
Response to Arguments
3.	Applicant’s amendment to independent claims 1-6, 21-22, and 26 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections of those claims recited in the Non-Final Office Action mailed 11/27/2020.
Applicant’s arguments, see Remarks on Pages 12-14, filed 04/27/2021, with respect to the rejection of claims 1-28 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the prior art of the record and new prior art. The primary reference, Besselink et al. (U.S. Patent No. 7794416), is applied for disclosing the crux of the invention. Furthermore, secondary references, Williamson et al. (U.S. Patent No. 5368552), Hauser et al. (U.S. Patent No. 2632440), Hammerslag et al. (U.S. Patent Pub. No. 20080066272), Seligman (U.S. Patent Pub. No. 20160051389), Unwin et al. (G.B. Patent No. 2468967), Grant et al. (U.S. Patent Pub. No. 20130085433), Loopbelt (Amazon, https://www.amazon.com/Loopbelt-No-Scratch-Reversible-AdvancedFasteners/dp/B00H9V
NWGW?th=1), Tomkoria (U.S. Patent No. 9730475), Harris (U.S. Patent No. 4632096), Grood et al. (E.P. Patent Pub. No. 0356623), and Schobel (A.T. Patent No. 505852), are incorporated for teaching secondary features of the claims. 
In response to Applicant’s introduction of new structural limitation into claims 2-6, 22, and 26 as well as the addition of new claims 29-39, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes: Besselink et al. (U.S. Patent No. 7794416), Williamson et al. (U.S. Patent No. 5368552), Hauser et al. (U.S. Patent No. 2632440), Hammerslag et al. (U.S. Patent 
.com/Loopbelt-No-Scratch-Reversible-AdvancedFasteners/dp/B00H9VNWGW?th=1), Tomkoria (U.S. Patent No. 9730475), Harris (U.S. Patent No. 4632096), Grood et al. (E.P. Patent Pub. No. 0356623), Schobel (A.T. Patent No. 505852), Miyazawa (U.S. Patent Pub. No. 20150094636), Ceriani et al. (U.S. Patent Pub. No. 20060167394), Nebolon (U.S. Patent No. 5383845), and Cassford et al. (U.S. Patent No. 5415625).
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “cable tensioning system” in claims 6, 11-14, and 22; “cable tunneling system” in claim 13; “slide mechanism” in claims 2-4, 6, and 22-26; “release mechanism” in claims 14 and 32; and “bilateral hinge system” in claims 26-27; and  
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The terms “device”, “method”, “system”, and “mechanism” are generic placeholders for “means” and “steps”. For examination purposes, “a device for supporting a knee” in claims 1, 6, and 21-22 is interpreted as any knee orthosis brace (Specification, Page 2, Paragraph 2). “A method for supporting a knee” in claim 26-29 is interpreted as wearing a knee orthosis brace (Specification, Page 1, Paragraph 5). The phrase “multiaxial joint termination members” in claim 26 is interpreted as the upper frame termination wall, lower frame termination wall, and termination peg (Specification, Page 12, Paragraphs 2-3). For examination purposes, “cable tensioning system” in claims 6, 11-14, and 22 is interpreted as a cable, dial, guides, and cable tunnel (Specification, Page 14, Paragraph 3). For examination purposes, “cable tunneling system” in claim 13 is interpreted as a tunnel track for a cable to travel (Specification, Page 14, Paragraph 3). For examination purposes, “slide mechanism” in claims 2-4, 6, and 22-26is interpreted as a t-slider or tubular rod system (Specification, Page 7, Paragraphs 2-3; Claim 22-25). For examination purposes, “release mechanism” in claims 14 and 32 is interpreted as a dial with the ability to be pulled in order to release tension (Specification, Page 9, Paragraph 2). For examination purposes, “bilateral 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 2 recites the limitation “the steps” and claim 27, line 2, claim 28, line 2, and claim 29, line 1, recite the limitation “the step”. There is insufficient antecedent basis for these limitations in the claims. Rephrase “the steps” and “the step” to read --steps-- or --a step--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Ceriani et al. (U.S. Patent Pub. No. 20060167394).
Regarding claim 1, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 24-26, 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3) allowing for flexion 5 (Col. 3, lines 15-16, pivot axis 5 corresponds to usual pivoting movement of the knee such as flexing the knee) and extension 5 (Col. 3, lines 15-16, pivot axis 5 corresponds to usual pivoting movement of the knee such as extending the knee) and internal and external rotation 7 (Col. 3, lines 15-17, pivot axis 7 corresponds to swiveling movement of the knee substantially perpendicular to extension/flexion movement), wherein said hinge 3 attaches (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) to said frame 1,2,and a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12).
However, Besselink fails to explicitly disclose a fastener integrated into said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame and fastener of Besselink, so that the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Ceriani et al. (U.S. Patent Pub. No. 20060167394).
Regarding claim 2, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 24-26, 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3), said hinge 3 allowing for rotation 7 (Col. 3, lines 15-17, pivot axis 7 corresponds to swiveling movement of the knee substantially perpendicular to extension/flexion movement), and a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12).
However, Besselink fails to explicitly disclose a two-piece slide mechanism with one side attached to said frame, a hinge attached to the opposite side of said slide mechanism, said hinge allowing for elongation, and a fastener integrated into said frame.
Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge 130c,134,136 (Paragraph 68, spur gear 136 allowing for flexion and extension connected with rotary shaft 130c of output member 130) with a two-piece slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) with one side attached (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110) to said analogous frame 110,120, an analogous hinge 130c,134,136 attached to the opposite side (Figures 12A-12C, end of groove 130b away from the connection screws 114 and connection nuts 115 closest to the second unit 120) of said slide mechanism 114,115,130b, said analogous hinge 130c,134,136 allowing for elongation (Paragraphs 98-99 and Figures 12A-12C, second unit 120 connection with output member 130 having screw holes 130b for sliding relative to the first unit 110 allows for elongation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and frame of Besselink, so that there is a two-piece slide mechanism, as taught by Miyazawa, in order to provide an improved knee support with an improved hinge and frame that allows for an elongated adjustment by a sliding thereof for adapting and aligning to various user’s joint sizes (Miyazawa, Paragraph 98).
However, the combination of Besselink in view of Miyazawa fails to explicitly disclose a fastener integrated into said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
.
Claims 3, 6, 33, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Williamson et al. (U.S. Patent No. 5368552).
Regarding claim 3, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3), said hinge 3 allowing for rotation 7 (Col. 3, lines 15-17, pivot axis 7 corresponds to swiveling movement of the knee in internal and external rotation directions, substantially perpendicular to extension/flexion movement) and further comprising a uniaxial joint  4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), and a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12) for securing (Col. 2, lines 64-65, orthosis frame 1,2 arranged on a leg via fastening strap rings 9,10,11,12) said frame 1,2. 
However, Besselink fails to explicitly disclose a two-piece slide mechanism with one side attached to said frame, a hinge attached to said two-piece slide mechanism opposite said frame and further comprising a multiaxial joint, said multiaxial joint providing internal and external rotation, a receiving lid operably connecting said uniaxial joint to said multiaxial joint.
 Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge 130c,134,136 (Paragraph 68, spur gear 136 allowing for flexion and extension connected with rotary shaft 130c of output member 130) with a two-piece slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) with one side attached (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110) to said analogous frame 110,120, an analogous hinge 130c,134,136 attached to said two-piece slide mechanism 114,115,130b opposite (Figures 12A-12C, end of groove 130b away from the connection screws 114 and connection nuts 115 closest to the second unit 120) said frame 110,120. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and frame of Besselink, so that there is a two-piece slide mechanism, as taught by Miyazawa, in order to provide an improved knee support with an improved hinge and frame that allows for an elongated adjustment by a sliding thereof for adapting and aligning to various user’s joint sizes (Miyazawa, Paragraph 98).
However, the combination of Besselink in view of Miyazawa fails to explicitly disclose a hinge further comprising a multiaxial joint, said multiaxial joint providing internal and external rotation, a receiving lid operably connecting said uniaxial joint to said multiaxial joint.
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 15-16; Figures 3, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with an analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising an analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension) and a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), said multiaxial joint 12,22 providing internal and external rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement), a receiving lid 18 (Col. 3, line 56 and Figure 3, shaft 18 connecting head 22 with wheel 81) operably connecting said analogous uniaxial joint  40,81 to said multiaxial joint 12,22.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink in view of Miyazawa, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
Regarding claim 6, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3) attached (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) to said frame 1,2 and further comprising a uniaxial joint 4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), wherein said hinge 3 allows extension (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 for flexion and extension of a user’s joint) at said uniaxial joint 4, and a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12). 

Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge 130c,134,136 (Paragraph 68, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130) comprising a slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) having at least one side attached to (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110) said analogous frame 110,120, said slide mechanism 114,115,130b extending between (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110 and other side with rotary shaft 130c attaches with spur gear 136 and rotor 134) said analogous uniaxial joint 130c,134,136 (Paragraphs 67-68 and Figures 5, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130) and said analogous frame 110,120. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and frame of 
However, the combination of Besselink in view of Miyazawa fails to explicitly disclose a hinge further comprising a multiaxial joint, wherein said hinge allows rotation at said multiaxial joint.
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 15-16; Figures 3, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with an analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising an analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension) and a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), wherein said hinge 12,22,40,81 allows rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) at said multiaxial joint 12,22.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink in view of Miyazawa, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
Regarding claim 33, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above and further discloses (in Col. 3, line 57 of Williamson) wherein said multiaxial joint 12,22 further comprises a rotational ball connector 22 (Col. 3, line 57, head 22). 
Regarding claim 36, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above and further discloses (in Col. 3, line 56 and Figure 3 of Williamson) a receiving lid 18 (Col. 3, line 56 and Figure 3, shaft 18 connecting head 22 with wheel 81) extending between said uniaxial joint 40,81 and said multiaxial joint 12,22. 
Regarding claim 37, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above and further discloses (in Col. 3, line 56, Col. 4, lines 7-8, 20-23, and Figure 3 of Williamson) wherein said multiaxial joint 12,22 further comprises: a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88), a rotation ball connector 22 (Col. 3, line 57, head 22) configured for being secured (Col. 4, lines 7-8, grooves 86,88 for securing head 22) by said ball receiver 86,88, a receiving lid 18 (Col. 3, line 56 and Figure 3, shaft 18 connecting head 22 with wheel 81) configured for securing (Col. 3, line 56 and Figure 3, providing shaft 18 to secure head 22 within first housing unit 12) said rotational ball connector 22 to said ball receiver 86,88, a termination peg 24 (Col. 4, lines 20-23 and Figure 3, pin 24) attached to (Col. 4, lines 20-23, pin 24 projects radially outward from one side of the shaft 18) said receiving lid 18.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Williamson et al. (U.S. Patent No. 5368552) and Ceriani et al. (U.S. Patent Pub. No. 20060167394).
Regarding claim 4, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 24-26, 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2) comprising an upper brace frame 1 (Col. 1, lines 13-14, rod frame 1) and a lower base frame 2 (Col. 1, lines 13-14, rod frame 2), a hinge 3 (Col. 3, line 13, hinge means 3) attached (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) to at least one of said upper brace frame 1 and said lower brace frame 2 an providing for rotation 7 (Col. 3, lines 15-17, pivot axis 7 corresponds to swiveling movement of the knee in an internal and external direction, substantially perpendicular to extension/flexion movement) of said frame 1,2, said hinge 3 further comprising a uniaxial joint  4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), and a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12) for securing (Col. 2, lines 64-65, orthosis frame 1,2 arranged on a leg via fastening strap rings 9,10,11,12) said frame 1,2. 
However, Besselink fails to explicitly disclose a hinge providing for elongation of said frame, said hinge further comprising a multiaxial joint, a slide mechanism, and termination members, said uniaxial joint, said multiaxial joint and said slide mechanism providing angular movement of said hinge, said termination members limiting rotation of said multiaxial joint, said slide mechanism extending between said upper brace frame and said uniaxial joint, and a fastener integrated into said frame. 
Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge 130c,134,136 (Paragraph 68, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130) providing for elongation (Paragraphs 98-99 and Figures 12A-12C, second unit 120 connection with output member 130 having screw holes 130b for sliding relative to the first unit 110 allows for elongation) of said analogous frame 110,120, said analogous hinge 130c,134,136 further comprising a slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above), said slide mechanism 114,115,130b extending between (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110 and other side with rotary shaft 130c attaches with spur gear 136 and rotor 134) said analogous upper brace frame 110 (Paragraphs 98 and Figures 12B, first unit 110) and said analogous uniaxial joint 130c,134,136 (Paragraphs 67-68 and Figures 5, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and frame of Besselink, so that there is a two-piece slide mechanism, as taught by Miyazawa, in order to provide an improved knee support with an improved hinge and frame that allows for an elongated adjustment by a sliding thereof for adapting and aligning to various user’s joint sizes (Miyazawa, Paragraph 98).
However, the combination of Besselink in view of Miyazawa fails to explicitly disclose said hinge further comprising a multiaxial joint and termination members, said uniaxial joint, said multiaxial joint and said slide mechanism providing angular movement of said hinge, said termination members limiting rotation of said multiaxial joint, and a fastener integrated into said frame.
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 15-16, 19, 22-27, 52-53; Figures 3, 4B, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with said analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising an analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension), multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12) and termination members 24,104 (Col. 4, lines 19 and 52-53 and Figure 4B, pin 24 on shaft 18 engages with stoppers 104; This is an equivalent structures as defined by the 112f analysis above), said analogous uniaxial joint 40,81 and said multiaxial joint 12,22 providing angular movement (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) of said hinge 12,22,40,81, said termination members 24,104 limiting rotation (Col. 4, lines 22-27, shaft is allowed to freely rotate in the sleeve formed until the pin 24 meets the stops 104. The stops are adjustable by screwing and unscrewing the set to permit free rotation up to a maximum of 45 degrees in each direction. This rotation accommodates the twisting or the rotation of the femur about its longitudinal axis) of said multiaxial joint 12,22. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink in view of Miyazawa, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
Therefore, the combination of Besselink in view of Miyazawa in view of Williamson discloses (in Col. 3, lines 13, 15-21 and Figure 1 of Besselink; in Paragraph 68, 98-99, and Figures 12A-12C of Miyazawa; in Col. 3, lines 17, 33-35, 40-48 and Figures 3, 5 of Williamson) said uniaxial joint (Besselink, Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint; Miyazawa, Paragraph 68, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130; Williamson, Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension), said multiaxial joint (Williamson, Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12) and said slide mechanism (Miyazawa, Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126) providing angular movement (Williamson, Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 allows for light abduction and adduction movement) of said hinge (Besselink, Col. 3, line 13, hinge means 3; Miyazawa, Paragraphs 67-68 and Figures 5, spur gear 136 and rotor 134 allowing for flexion and extension connected with rotary shaft 130c of output member 130; Williamson, Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction). 
However, the combination of Besselink in view of Miyazawa in view of Williamson fails to explicitly disclose and a fastener integrated into said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame and fastener of Besselink in view of Miyazawa in view of Williamson, so that the fastener is integrated into the frame with at least one strap slot and connection ring, as taught by Ceriani, in order to provide an improved knee support with a housing on the frame allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener through the housing (Ceriani, Paragraph 65).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Ceriani et al. (U.S. Patent Pub. No. 20060167394).
Regarding claim 5, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 24-26, 60; Col. 3, lines 15-21) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8) comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3) attached (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) to said frame 1,2 comprising a uniaxial joint 4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12).
However, Besselink fails to explicitly disclose a hinge comprising a multiaxial joint, said uniaxial joint including a uniaxial connector and a uniaxial receiver, said multiaxial joint including a rotational ball connector and a ball receiver, and a fastener integrated into said frame. 
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 7-8, 15-16, 19, 22-27, 33-35, 52-53; Figures 3, 4B, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with an analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) comprising an analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension) and a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), said uniaxial joint 40,81 including a uniaxial connector 81 (Col. 4, line 34, wheel 81) and a uniaxial receiver 89 (Col. 4, lines 33-35, second housing unit 40 has an opening 89 into which wheel 81 is placed), said multiaxial joint 12,22 including a rotational ball connector 22 (Col. 3, line 57, head 22) and a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic 
However, the combination of Besselink in view of Williamson fails to explicitly disclose and a fastener integrated into said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame and fastener of Besselink in view of Williamson, so that the fastener is integrated into the frame with at least one strap slot and connection ring, as taught by Ceriani, in order to provide an improved knee support with a housing on the frame allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener through the housing (Ceriani, Paragraph 65).
Claims 7, 18, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Seligman (U.S. Patent Pub. No. 20160051389). 
Regarding claim 7, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said frame is made from at least one material selected from titanium, carbon fiber, aluminum.
(Paragraphs 29, 34-35) an analogous device for supporting the knee 10 (Paragraph 34, knee orthopedic brace assembly 10) wherein said analogous frame 14,16 (Paragraph 35, thigh cuff component 14 and calf cuff component 16) is made from at least one material selected from titanium (Paragraph 29, lightweight metal or metal alloy such as titanium or titanium alloy in the construction of the brace but also in the integration of a liner which is continuous and encapsulates portions of the relatively thin frame 14, 16), carbon fiber, aluminum.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the frame of Besselink in view of Miyazawa in view of Williamson, so that the frame is made of titanium, as taught by Seligman, in order to provide an enhanced functional knee brace with a structurally supporting frame that does not deform due to a dynamically moving joint, while also maintaining a compact design (Seligman, Paragraph 29). 
Regarding claim 18, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose where said frame includes padding which is configured to be removably or permanently adhered to said frame. 
Seligman teaches (Paragraphs 34-35, 42; Figure 2B) an analogous device for supporting the knee 10 (Paragraph 34, knee orthopedic brace assembly 10) where said analogous frame 14,16 (Paragraph 35, thigh cuff component 14 and calf cuff component 16) includes padding 60 (Paragraph 42 and Figure 2B, The liner 60 is comprised of a plurality of layers. The outside portion of the liner 60 is comprised of a fabric having an antimicrobial coating and an EVA foam) which is configured to be removably or permanently adhered (Paragraph 42, liner is integrally attached to said upper and said lower cuffs 14,16; The liner is advantageously continuous with the brace and integrally formed about the brace to achieve a low profile) to said frame 14,16. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame of Besselink in view of Miyazawa in 
Regarding claim 39, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said frame is made from a lightweight material.
	Seligman teaches (Paragraphs 29, 34-35) an analogous device for supporting the knee 10 (Paragraph 34, knee orthopedic brace assembly 10) wherein said analogous frame 14,16 (Paragraph 35, thigh cuff component 14 and calf cuff component 16) is made from a lightweight material (Paragraph 29, lightweight metal or metal alloy such as titanium or titanium alloy in the construction of the brace but also in the integration of a liner which is continuous and encapsulates portions of the relatively thin frame 14, 16).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the frame of Besselink in view of Miyazawa in view of Williamson, so that the frame is made of lightweight titanium, as taught by Seligman, in order to provide an enhanced functional knee brace with a structurally supporting frame that does not deform due to a dynamically moving joint, while also maintaining a compact design (Seligman, Paragraph 29). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Unwin et al. (G.B. Patent No. 2468967).
Regarding claim 8, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said multiaxial joint 
Unwin teaches (Page 15, line 30; Page 25, lines 17-19) wherein said analogous multiaxial joint 10 (Page 15, line 30, percutaneous device 10 for prosthetic hinge) comprises a ball receiver 476 (Page 25, line 19, cup 476) which is made from at least one selected from high-density polyethylene (Page 25, lines 17-19, cup 476 is preferably made of polyethylene, more preferably ultra-high molecular weight polyethylene) and thermoplastic polymer. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the multiaxial ball receiver of the multiaxial joint of Besselink in view of Miyazawa in view of Williamson, so that the ball receiver is made of the high-density polyethylene of Unwin, in order to provide an improved knee brace in which the ball receiver of the multiaxial hinge component comprises a low-friction material for articulating with a ball connector to allow for unimpeded rotation of the ball (Unwin, Page 28, lines 30-33).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Grant et al. (U.S. Patent Pub. No. 20130085433).
Regarding claim 9, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said uniaxial joint is made from at least one selected from a ceramic metal alloy, carbon fiber, or a thermoplastic polymer.
Grant teaches (Paragraphs 33, 46-47) an analogous device for supporting a joint 10 (Paragraph 33, elbow orthosis 10 with joints for supporting elbow motion) wherein said analogous uniaxial joint 40 (Paragraph 47, range of motion hinge 40 controls flexion and extension) is made from at least one selected from a ceramic metal alloy, carbon fiber (Paragraph 46, range of motion hinge 40 may be of any rigid or substantially rigid material, including, but not limited to, carbon fiber), or a thermoplastic polymer.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the uniaxial joint of Besselink in view of Miyazawa in view of Williamson, so that the uniaxial joint is made of carbon fiber as taught by Grant, in order to provide an improved knee brace with a uniaxial joint made of composite materials having increased strength, stiffness, and toughness (Grant, Paragraphs 46-47).
Regarding claim 10, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said multiaxial joint further comprise a rotational ball connecter which made from at least one selected from titanium, carbon fiber, and a polytetrafluoroethene coated metal with a low coefficient of friction.
Grant teaches (Paragraphs 33, 49-51) an analogous device for supporting a joint 10 (Paragraph 33, elbow orthosis 10 with joints for supporting elbow motion) wherein said analogous multiaxial joint 50 (Paragraphs 50-51, The angular hinge 50 includes ball and socket joint) further comprise a rotational ball connecter 52 (Paragraphs 50-51, The angular hinge 50 includes one or more hinge components 51 and a hinge interface 52 that includes ball and socket joints) which made from at least one selected from titanium, carbon fiber (Grant, Paragraph 49, Angular hinge 50 and its rotational ball 52 can likewise be made of any rigid or substantially rigid material, including, but not limited to, carbon fiber, titanium, or any combination thereof), and a polytetrafluoroethene coated metal with a low coefficient of friction.
	.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Hammerslag et al. (U.S. Patent Pub. No. 20080066272).
Regarding claim 11, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose a cable tensioning system. 
Hammerslag teaches (Paragraphs 35, 38-39, 42, 45) an analogous device for supporting a knee 20 (Paragraph 38, orthopedic brace 20) with an analogous frame 16,18 (Paragraph 39, upper strut 16 and lower strut 18) and analogous fastener 40 (Paragraph 42, retaining members 40) comprising a cable tensioning system 22a, 22b (Paragraph 35, lacing systems 22a, 22b; This is an equivalent structure as defined by the 112f analysis above). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener of Besselink in view of Miyazawa in view of Williamson, so that the fastener has communicates with a cable tensioning system, as taught by Hammerslag, in order to provide an improved knee brace with a fastener system that efficiently tightens and maintains a secure fit on a limb of a patient (Hammerslag, Paragraph 11). 
Regarding claim 12, the combination of Besselink in view of Miyazawa in view of Williamson in view of Hammerslag discloses the invention as described above and further discloses (in Paragraphs 35, 38-39, 42, 45 and Figure 1 of Hammerslag) wherein said cable tensioning system 22a,22b is located (Figure 1, lacing system 22a,22b located on upper strut 16 and lower strut 18) on said frame 16,18.
Regarding claim 13, the combination of Besselink in view of Miyazawa in view of Williamson in view of Hammerslag discloses the invention as described above and further discloses (in Paragraphs 35, 38-39, 42, 44-46, 53 and Figure 1 of Hammerslag) wherein said cable tensioning system 22a,22b comprises at least one adjustment dial 62 (Paragraph 53 and Figure 1, circular knob 62), a tensioning cable 23 (Paragraph 53 and Figure 1, lace 23), a cable tunneling system 49 (Paragraphs 44 and 46, openings 49 arranged on lower and upper cuffs 10,12 for lace 23 to slide through; This is an equivalent structure as defined by the 112f analysis above), and plurality of cable guides 50 (Paragraphs 44 and 46, guide members forming path via cable tunneling openings 49).
Regarding claim 14, the combination of Besselink in view of Miyazawa in view of Williamson in view of Hammerslag discloses the invention as described and further discloses (in Paragraphs 53-54 of Hammerslag) wherein at least of said adjustment dial 62 further comprising a dial head (Paragraph 54, head of knob that is able to be rotated and pulled by a user gripping the knob head), spool 60 (Paragraph 54, lace 23 winded into the housing 60), cable tensioning system (Paragraph 53, The knob 62 may be rotated to wind the ends of the lace 23 into the housing 60, and thereby provide the final tension to the lace 23 to reduce the slack and provide the desired level of tightness; This is an equivalent structure as defined by the 112f analysis above), and a release mechanism (Paragraph 54, When the tension in the lace 23 is released by actuating the release lever, not shown, or by pulling outwards on the knob 62, the lace 23 slides easily through the cable guides 50 to release tension and evenly distribute any slack along the length of the lace; This is an equivalent structure as defined by the 112f analysis above). 
Claims 15 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Ceriani et al. (U.S. Patent Pub. No. 20060167394). 
Regarding claim 15, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose where said fastener includes at least one strap slot and at least one connection ring.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where said analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) includes at least one strap slot 118,126 (Paragraph 61, 63 and Figures 2, 4, The upper proximal strap 110 is threaded through upper strap slots 118 formed through the medial upper longitudinal support 26. The lower proximal strap 114 is threaded through lower strap slots 126 formed through the medial lower longitudinal support 32) and at least one connection ring 120 (Paragraph 61 and Figure 4, releasable internal strap retainer 120 fixably attached to the upper proximal strap 110 and connected to lateral upper longitudinal support 22 by strap anchor 92).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame and fastener of Besselink in view of Miyazawa in view of Williamson, so that the fastener is integrated into the frame with at least one strap slot and connection ring, as taught by Ceriani, in order to provide an improved knee support with a housing on the frame allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener through the housing (Ceriani, Paragraph 65).
Regarding claim 38, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above and further discloses (in Col. 2, lines 24-26 and Col. 4, lines 1-4 of Besselink) said fastener 9,10,11,12.
 However, the combination of Besselink in view of Miyazawa in view of Williamson fails to explicitly disclose wherein said fastener is integrated into said frame through at least one strap slot and at least one connection ring.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where said analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) is integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32) through at least one strap slot 118,126 (Paragraph 61, 63 and Figures 2, 4, The upper proximal strap 110 is threaded through upper strap slots 118 formed through the medial upper longitudinal support 26. The lower proximal strap 114 is threaded through lower strap slots 126 formed through the medial lower longitudinal support 32) and at least one strap connection ring 120 (Paragraph 61 and Figure 4, releasable internal strap retainer 120 fixably attached to the upper proximal strap 110 and connected to lateral upper longitudinal support 22 by strap anchor 92).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame and fastener of Besselink in view of Miyazawa in view of Williamson, so that the fastener is integrated into the frame with at least one strap slot and connection ring, as taught by Ceriani, in order to provide an improved knee support with a housing on the frame allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener through the housing (Ceriani, Paragraph 65).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Loopbelt (Amazon, https://www.amazon.com/
Loopbelt-No-Scratch-Reversible-AdvancedFasteners/dp/B00H9VNWGW?th=1). 
Regarding claim 16, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose that said fastener includes grip tips.
Loopbelt teaches wherein an analogous fastener (Amazon, Loopbelt no-scratch reversible web belt) includes grip tips (Amazon, rubber coated tips).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener system of Besselink in view of 
Regarding claim 17, the combination of Besselink in view of Miyazawa in view of Williamson in view of Loopbelt discloses the invention as described above and further discloses (in Loopbelt, Amazon) where said grip tip (Amazon, Loopbelt, rubber coated tips) is made of rubber (Amazon, Loopbelt, rubber coated tips) or silicone or a flexible material. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Seligman (U.S. Patent Pub. No. 20160051389) and in further view of Tomkoria (U.S. Patent No. 9730475).
Regarding claim 19, the combination of Besselink in view of Miyazawa in view of Williamson in view of Seligman discloses the invention as described above but fails to explicitly disclose where said padding is lined with a gripping material. 
Tomkoria teaches (Col. 2, lines 5-12) an analogous padding (Col. 2, line 8, padding) that is lined with a gripping material (Col. 2, lines 5-12, To improve on the comfort of wearing such braces, many include padding such as shoulder caps or straps that are lined with silicone or some other material that cushion as well as grip the skin). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the padding of Besselink in view of Miyazawa in view of Williamson in view of Seligman, so that the padding is lined with padding as taught by Tomkoria, in order to improve the padding of the performance orthosis by providing a comfortable gripping cushion for contact with the skin in the area around the knee (Tomkoria, Col. 2, lines 5-12). 
Regarding claim 20, the combination of Besselink in view of Miyazawa in view of Williamson in view of Seligman in view of Tomkoria discloses the invention as described above and further discloses (in Col. 2, lines 9-10 of Tomkoria) where said gripping material (Col. 2, line 10, grip) is made of rubber or silicone (Col. 2, line 9, silicone).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Hauser et al. (U.S. Patent No. 2632440) and Ceriani et al. (U.S. Patent Pub. No. 20060167394) and Seligman (U.S. Patent Pub. No. 20160051389).
Regarding claim 21, Besselink discloses (Col. 1, lines 13-14; Col. 2, line 60; Col. 3, lines 15-21; Figure 1) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8), comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3) further comprising of a uniaxial joint 4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), wherein said hinge 3 attaches to (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) said frame 1,2, a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9, 10, 11, 12).
However, Besselink does not disclose a hinge further comprising of a multiaxial joint, said uniaxial joint including a uniaxial connector and a uniaxial receiver, said multiaxial joint including a rotational ball connector, a ball receiver, a termination peg, an upper frame termination wall, and a lower frame termination wall; and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, and padding adhered to the interior of said frame.
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 7-8, 15-16, 19, 22-27, 33-35, 52-53; Figures 3, 4B, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with an analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising of an analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension), multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), said analogous uniaxial joint 40,81 including a uniaxial connector 81 (Col. 4, line 34, wheel 81) and a uniaxial receiver 89 (Col. 4, lines 33-35, second housing unit 40 has an opening 89 into which wheel 81 is placed), said multiaxial joint 12,22 including a rotational ball connector 22 (Col. 3, line 57, head 22), a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88), a termination peg 24,104 (Col. 4, lines 19 and 52-53 and Figure 4B, pin 24 on shaft 18 engages with stoppers 104).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint (Williamson, Col. 2, lines 50-56). 
However, the combination of Besselink in view of Williamson fails to explicitly disclose an upper frame termination wall, and a lower frame termination wall; and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, and padding adhered to the interior of said frame.
Hauser teaches (Col. 6, lines 40-41; Col. 7, lines 46-50) an analogous device for supporting a knee (Col. 1, lines 29-37, leg brace which follow closely the movements of natural joints) with an analogous hinge 18 (Col. 6, lines 40-41, central bearing member 18) comprising an upper frame termination wall 45 (Col. 7, line 46, upper shoulder 45) and a lower frame termination wall 45 (Col. 7, line 46, lower shoulder 45) for limiting the range of flexion and extension (Col. 7, lines 46-50, when the wearer of the brace has his leg outstretched or straight and the stays are in longitudinal alignment, the shoulders 45 contact the forward abutments of the central bearing member).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame with hinge of Besselink in view of Williamson, so that there is an upper frame termination wall and lower frame termination wall as taught by Hauser, in order to provide an enhanced hinge joint with the ability to pivot for flexion and extension throughout a range determined by the size of the termination walls (Hauser, Col. 4, lines 46-50). 
However, the combination of Besselink in view of Williamson in view of Hauser fails to explicitly disclose and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, and padding adhered to the interior of said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) where said analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) is integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32) through a series of strap slots 118,126 (Paragraph 61, 63 and Figures 2, 4, The upper proximal strap 110 is threaded through upper strap slots 118 formed through the medial upper longitudinal support 26. The lower proximal strap 114 is threaded through lower strap slots 126 formed through the medial lower longitudinal support 32) and strap connection rings 120 (Paragraph 61 and Figure 4, releasable internal strap retainer 120 fixably attached to the upper proximal strap 110 and connected to lateral upper longitudinal support 22 by strap anchor 92) comprising multiple fasteners 110,114 (Paragraphs 61, 63, and Figure 4, row of upper proximal strap 110 and lower proximal strap 114).

However, the combination of Besselink in view of Williamson in view of Hauser in view of Ceriani fails to explicitly disclose padding adhered to the interior of said frame.
Seligman teaches (Paragraphs 34-35, 42; Figure 2B) an analogous device for supporting the knee 10 (Paragraph 34, knee orthopedic brace assembly 10) where said analogous frame 14,16 (Paragraph 35, thigh cuff component 14 and calf cuff component 16) includes padding 60 (Paragraph 42 and Figure 2B, The liner 60 is comprised of a plurality of layers. The outside portion of the liner 60 is comprised of a fabric having an antimicrobial coating and an EVA foam) adhered (Paragraph 42, liner is integrally attached to said upper and said lower cuffs 14,16; The liner is advantageously continuous with the brace and integrally formed about the brace to achieve a low profile) to the interior of said analogous frame 14,16. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame of Besselink in view of Williamson in view of Hauser in view of Ceriani, so that there is padding adhered to the interior of the frame, as taught by Seligman, in order to provide an improved knee support with padded liner that forms a low profile with the frame and provides additional comfort and support from the metal/metal alloy components of the frame in contact with a user’s leg (Seligman, Paragraph 42).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Miyazawa (U.S. Patent Pub. No. 20150094636) and Hauser et al. (U.S. Patent No. 2632440) and Ceriani et al. (U.S. Patent Pub. No. 20060167394) and Hammerslag et al. (U.S. Patent Pub. No. 20080066272) and Seligman (U.S. Patent Pub. No. 20160051389).
Regarding claim 22, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 24-26, 60; Col. 3, lines 15-21; Figure 1) a device for supporting a knee 8 (Col. 2, line 60, knee orthosis 8), comprising: a frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2), a hinge 3 (Col. 3, line 13, hinge means 3) attached to (Col. 3, lines 15-21, hinge means 3 attaches to rods 1,2) said frame 1,2 and further comprising at least one uniaxial joint 4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint), a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9, 10, 11, 12).
However, Besselink does not disclose a hinge further comprising at least one multiaxial joint, said uniaxial joint comprising a uniaxial connector and a uniaxial receiver, said multiaxial joint comprising a rotational ball connector, a ball receiver, a termination peg, a slide mechanism, an upper frame termination wall, and a lower frame termination wall; and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, a cable tensioning system integrated into said frame, and padding adhered to the interior of said frame.
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 7-8, 15-16, 19, 22-27, 33-35, 52-53; Figures 3, 4B, 5, 9) an analogous device for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) with an analogous hinge 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction) further comprising at least one analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension), multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), said analogous uniaxial joint 40,81 comprising a uniaxial connector 81 (Col. 4, line 34, wheel 81) and a uniaxial receiver 89 (Col. 4, lines 33-35, second housing unit 40 has an opening 89 into which wheel 81 is placed), said multiaxial joint 12,22 including a rotational ball connector 22 (Col. 3, line 57, head 22), a ball receiver 86,88 (Col. 4, lines 7-8, grooves 86, 88), a termination peg 24,104 (Col. 4, lines 19 and 52-53 and Figure 4B, pin 24 on shaft 18 engages with stoppers 104).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hinge of Besselink, so that it has both a uniaxial and multiaxial joint as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
However, the combination of Besselink in view of Williamson fails to explicitly disclose a slide mechanism, an upper frame termination wall, and a lower frame termination wall; and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, a cable tensioning system integrated into said frame, and padding adhered to the interior of said frame.
Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge 130c,134,136 (Paragraph 68, spur gear 136 allowing for flexion and extension connected with rotary shaft 130c of output member 130) with a slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) allowing for elongation (Paragraphs 98-99 and Figures 12A-12C, second unit 120 connection with output member 130 having screw holes 130b for sliding relative to the first unit 110 allows for elongation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and frame of Besselink, so that there is a two-piece slide mechanism, as taught by Miyazawa, in order to provide an improved knee support with an improved hinge and frame that allows for an elongated adjustment by a sliding thereof for adapting and aligning to various user’s joint sizes (Miyazawa, Paragraph 98).
However, the combination of Besselink in view of Williamson in view of Miyazawa fails to explicitly disclose an upper frame termination wall, and a lower frame termination wall; and a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, a cable tensioning system integrated into said frame, and padding adhered to the interior of said frame.
Hauser teaches (Col. 6, lines 40-41; Col. 7, lines 46-50) an analogous device for supporting a knee (Col. 1, lines 29-37, leg brace which follow closely the movements of natural joints) with an analogous hinge 18 (Col. 6, lines 40-41, central bearing member 18) comprising an upper frame termination wall 45 (Col. 7, line 46, upper shoulder 45) and a lower frame termination wall 45 (Col. 7, line 46, lower shoulder 45) for limiting the range of flexion and extension (Col. 7, lines 46-50, when the wearer of the brace has his leg outstretched or straight and the stays are in longitudinal alignment, the shoulders 45 contact the forward abutments of the central bearing member).

However, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser fails to explicitly disclose a fastener integrated into said frame through a series of strap slots and strap connection rings comprising multiple fasteners, a cable tensioning system integrated into said frame, and padding adhered to the interior of said frame.
Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous device for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) with an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) integrated (Paragraph 61 and 63, upper proximal strap 110 and lower proximal strap 114 integrated into frame sections 22,26,28,32) into said analogous frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32) through a series of strap slots 118,126 (Paragraph 61, 63 and Figures 2, 4, The upper proximal strap 110 is threaded through upper strap slots 118 formed through the medial upper longitudinal support 26. The lower proximal strap 114 is threaded through lower strap slots 126 formed through the medial lower longitudinal support 32) and strap connection rings 120 (Paragraph 61 and Figure 4, releasable internal strap retainer 120 fixably attached to the upper proximal strap 110 and connected to lateral upper longitudinal support 22 by strap anchor 92) comprising multiple fasteners 110,114 (Paragraphs 61, 63, and Figure 4, row of upper proximal strap 110 and lower proximal strap 114).

However, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani fails to explicitly disclose a cable tensioning system integrated into said frame, and padding adhered to the interior of said frame.
Hammerslag teaches (Paragraphs 42, 45) an analogous device for supporting a knee 20 (Paragraph 38, orthopedic brace 20) with an analogous frame 16,18 (Paragraph 39, upper strut 16 and lower strut 18) wherein an analogous fastener 40 (Paragraph 42, retaining members 40) is integrated (Paragraph 42, retaining member 40 integrated into lower and upper cuffs 16,18) into said analogous frame 16,18 and a cable tensioning system 22a,22b (Paragraph 35, lacing systems 22a, 22b; This is an equivalent structure as defined by the 112f analysis above) integrated (Figure 1, lacing system 22a,22b integrated on upper strut 16 and lower strut 18) into said analogous frame 16,18.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fastener of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani, so that the fastener communicates with a cable tensioning system, as taught by Hammerslag, in order to provide an improved knee brace with a fastener system that efficiently tightens and maintains a secure fit on a limb of a patient (Hammerslag, Paragraph 11). 

Seligman teaches (Paragraphs 34-35, 42; Figure 2B) an analogous device for supporting the knee 10 (Paragraph 34, knee orthopedic brace assembly 10) where said analogous frame 14,16 (Paragraph 35, thigh cuff component 14 and calf cuff component 16) includes padding 60 (Paragraph 42 and Figure 2B, The liner 60 is comprised of a plurality of layers. The outside portion of the liner 60 is comprised of a fabric having an antimicrobial coating and an EVA foam) adhered (Paragraph 42, liner is integrally attached to said upper and said lower cuffs 14,16; The liner is advantageously continuous with the brace and integrally formed about the brace to achieve a low profile) to the interior of said analogous frame 14,16. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Cerinia in view of Hammerslag, so that there is padding adhered to the interior of the frame, as taught by Seligman, in order to provide an improved knee support with padded liner that forms a low profile with the frame and provides additional comfort and support from the metal/metal alloy components of the frame in contact with a user’s leg (Seligman, Paragraph 42).
	Regarding claim 23, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman discloses the invention as described above and further discloses (in Paragraphs 98-99 and Figures 12A-12C of Miyazawa) wherein said slide mechanism 114,115,130b comprises an elongated opening 130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with elongated screw holes 130b).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Hauser et al. (U.S. Patent No. 2632440) in view of Ceriani et al. (U.S. Patent Pub. No. 20060167394) in view of Hammerslag et al. (U.S. Patent Pub. No. 20080066272) in view of Seligman (U.S. Patent Pub. No. 20160051389) and in further view of Harris (U.S. Patent No. 4632096).
	Regarding claim 24, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman discloses the invention as described above and further discloses (in Paragraphs 98-99 and Figures 12A-12C of Miyazawa; in Col. 7, line 46 of Hauser) said slide mechanism 114,115,130b (Miyazawa, Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) comprises an upper frame termination wall (Hauser, Col. 7, line 46, upper shoulder 45) and a lower frame termination wall (Hauser, Col. 7, line 46, lower shoulder 45). 
	However, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman fails to explicitly disclose a vertical rod, a horizontal bar, a t-stop. 
Harris teaches (Abstract, line 20; Col. 4, lines 39-43, 56; Col. 6, lines 4-6, 21; Col. 7, lines 64-65; Col. 8, lines 60-61) an analogous device for supporting the knee 22,24 (Col. 4, lines 39-43, knee brace comprises a thigh piece 22 for encircling the upper part of the leg of a patient and a leg piece 24 for encircling the lower leg of a patient) with an analogous slide mechanism 108 (Abstract, line 20, T-Bar 108 which slides in a guideway) comprising a vertical rod 112 (Col. 7, lines 64-65, base portion 112 of T-bar 108), a horizontal bar 110 (Col. 7, line 64, side branches 110 of the T-bar 108), a t-stop 120 (Col. 8, lines 60-61, side branches 110 of T-bar 108 press against the trigger block 120), an analogous upper frame termination wall 75 (Col. 6, line 21, upper extension 75) and an analogous lower frame termination wall 75 (Col. 6, line 21, lower extension 75). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the slide mechanism of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman, so that there is the t-slider of Harris, in order to provide an improved sliding mechanism on the knee orthosis which is able to efficiently adapt to the multi-directional movements of the knee during a person’s gait cycle (Col. 3, lines 45-51). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Hauser et al. (U.S. Patent No. 2632440) in view of Ceriani et al. (U.S. Patent Pub. No. 20060167394) in view of Hammerslag et al. (U.S. Patent Pub. No. 20080066272) in view of Seligman (U.S. Patent Pub. No. 20160051389) and in further view of Grood et al. (E.P. Patent Pub. No. 0356623).
Regarding claim 25, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman discloses the invention as described and further discloses (in Col. 3, lines 40-48 and Figure 3 of Williamson; in Paragraphs 98-99 and Figures 12A-12C of Miyazawa) wherein said slide mechanism (Miyazawa, Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above) connects to (Modification of Figure 3 of Williamson in view of Figures 12A-12C of Miyazawa; Modifying the first housing unit 12 of Williamson to include a sliding mechanism such as the sliding mechanism 114,115,130b of Miyazawa at the second unit 120 of Miyazawa, so that the sliding mechanism of 114,115,130b of Miyazawa connects to multiaxial joint 12,22 of Williamson) said multiaxial joint (Williamson, Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12).
	However, the combination of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman fails to explicitly disclose said sliding mechanism consists of a tube and a rod. 
Grood teaches (Col. 5, lines 19-23; Col. 9, lines 56-57; Col. 10, line 34; Col. 11, lines 15-17) an analogous device for supporting the knee 10 (Col. 9, lines 56-57, knee brace 10) with an analogous hinge 42 (Col. 10, line 34, hinge 42) and said analogous slide mechanism 40,53 (Col. 11, lines 15-17, tibial link element 40 slides upwardly within the sleeve 53) consists of a tube 53 (Col. 5, lines 21-23, sleeve 53 carried on one side of the tibial cuff which is formed with a stepped throughbore 66 adapted to receive the rod 51) and a rod 51 (Col. 5, lines 19-21, each of the tibial link elements 40 comprises a rod 51 mounted at one end to the hinge of the brace). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sliding mechanism of Besselink in view of Williamson in view of Miyazawa in view of Hauser in view of Ceriani in view of Hammerslag in view of Seligman, so there is a tube and a rod, as taught by Grood, in order to provide an improved knee orthosis capable of elongating the brace frame on the knee joint through a rod and sleeve that slides in accordance to the forces acting medially and laterally on the tibia (Grood, Col. 4, lines 1-12).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Miyazawa (U.S. Patent Pub. No. 20150094636).
Regarding claim 26, Besselink discloses (Col. 1, lines 13-14; Col. 2, lines 60; Col. 3, lines 15-21) a method for supporting a knee 8 (Col. 2, line 60, wearing knee orthosis 8 to support knee) said method including steps of unifying a two-piece frame 1,2 (Col. 1, lines 13-14, two substantially rigid part, for instance rods 1 and 2) with a bilateral hinge system 3 (Col. 3, line 13, hinge means 3 with upper hinge 4 and lower hinge 6 forming bilateral hinge; This is an equivalent structure as defined by the 112f analysis above), rotating 7 (Col. 3, lines 15-17, lower hinge 6 with pivot axis 7 provides a rotation of the hinge means 3 which corresponds to swiveling movement of the knee in an internal and external direction, substantially perpendicular to extension/flexion movement) said bilateral hinge system 3, extending (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 provides an extension and flexion motion) said bilateral hinge system 3 at a uniaxial joint 4 (Col. 3, lines 15-21 and Figure 1, upper hinge 4 with pivot axis 5 corresponds to a uniaxial joint). 
However, Besselink fails to explicitly disclose rotating said bilateral hinge system at a multiaxial joint, unifying said multiaxial joint and said uniaxial joint with a receiving lid, controlling rotation of said multiaxial joint with a termination member attached to said receiving lid, providing lateral movement while compressing and elongating said two-piece frame at a slide mechanism, and locating said slide mechanism between said bilateral hinge system and said two-piece frame. 
Williamson teaches (Col. 2, lines 9, 50-56; Col. 3, lines 17, 33-35, 40-48, 56; Col. 4, lines 15-16, 20-23; Figures 3, 5, 9) an analogous method for supporting a joint (Col. 2, line 9 and Figure 9, orthotic brace for supporting hip) wherein rotating (Col. 4, lines 15-16 and Figure 3, movement of head 22 within groove 86 provides a rotating movement) said analogous bilateral hinge system 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction; This is an equivalent structure as defined by the 112f analysis above) at a multiaxial joint 12,22 (Col. 3, lines 40-48 and Figure 3, head 22 within grooves 86,88 of first housing unit 12), unifying said multiaxial joint 12,22 and said analogous uniaxial joint 40,81 (Col. 3, lines 33-35 and Figure 5, second housing unit 40 with wheel 81 provides flexion and extension) with a receiving lid 18 (Col. 3, line 56 and Figure 3, shaft 18 connecting head 22 with wheel 81), controlling rotation (Col. 4, lines 20-23, when assembled the pin 24 extending from the shaft 18 is positioned in the slot 102 and the shaft is allowed to freely rotate in the sleeve formed until the pin meets the stops 104) of said multiaxial joint 12,22 with a termination member 24 (Col. 4, lines 20-23 and Figure 3, pin 24) attached to (Col. 4, lines 20-23, pin 24 projects radially outward from one side of the shaft 18) said receiving lid 18, providing lateral movement (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, first housing unit 12 with head 22 provides lateral movement of bilateral hinge system 12,22,40,81).
 It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bilateral hinge system of Besselink in view of Miyazawa, so that it has both a uniaxial and multiaxial joint unified by a receiving lid, as taught by Williamson, in order to provide an optimized device for supporting a knee having an improved hinge system that has a ball and socket connection for dynamic multiaxial rotation either internally/medially or externally/laterally at the joint providing greater mobility to the patient (Williamson, Col. 2, lines 50-56). 
However, the combination of Besselink in view of Williamson fails to explicitly disclose compressing and elongating said two-piece frame at a slide mechanism, and locating said slide mechanism between said bilateral hinge system and said two-piece frame. 
Miyazawa teaches (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa which relies on the structure from the first embodiment of Miyazawa) an analogous device for supporting a joint in a patient’s limb 100 (Paragraph 68 of the first embodiment of Miyazawa in view of Paragraphs 98-99 and Figures 12A-12C of the fifth modified example of Miyazawa, assistive device 100 for securing joint, providing support in joint rotation, flexion, and extension) having an analogous frame 110,120 (Paragraphs 98 and Figures 12B, first unit 110 and second unit 120) and analogous hinge system 130c,134,136 (Paragraph 68, spur gear 136 allowing for flexion and extension connected with rotary shaft 130c of output member 130; This is an equivalent structure to the uniaxial joint of the bilateral hinge system) with compressing and elongating (Paragraphs 98-99 and Figures 12A-12C, second unit 120 connection with output member 130 having screw holes 130b for sliding relative to the first unit 110 allows for shortening and elongation) said analogous two-piece frame at a slide mechanism 114,115,130b (Paragraphs 98-99 and Figures 12A-12C, output member 130 provided with screw holes 130b for sliding of loosened connection screws 114 and connection nuts 115 to adjust a distance between the first unit 110 and the upper frame plate 126; This is an equivalent structure as defined by the 112f analysis above), and locating said slide mechanism 114,115,130b between (Paragraphs 98-99 and Figures 12A-12C, one side of output member 130 with screw holes 130b attached to first unit 110 and other side of output member 130 forming the hinge system 130c,134,136) said analogous hinge system 130c,134,136 and said analogous two-piece frame 110,120. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the hinge and two-piece frame of Besselink in view of Williamson, so that there is a slide mechanism, as taught by Miyazawa, in order to provide an improved knee support with an improved hinge and frame that allows for an elongated adjustment by a sliding thereof for adapting and aligning to various user’s joint sizes (Miyazawa, Paragraph 98).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Schobel (A.T. Patent No. 505852).
Regarding claim 27, the combination of Besselink in view of Williamson in view of Miyazawa discloses the invention as described above and further discloses (in Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5 of Williamson) rotation (Col. 4, lines 15-16 and Figure 3, movement of head 22 and movement of wheel 81 providing rotation) of said bilateral hinge system 12,22,40,81 (Col. 3, lines 17, 33-35, 40-48, Figures 3 and 5, second housing unit 40 with wheel 81 provides flexion and extension and first housing unit 12 with head 22 provides abduction and adduction; This is an equivalent structure as defined by the 112f analysis above).
However, the combination of Besselink in view of Williamson in view of Miyazawa fails to explicitly disclose a step of customizing rotation of said bilateral hinge system with a termination wedge.
Schobel teaches (Page 3/27, Paragraphs 12, 14; Page 5, Paragraph 5) an analogous method for supporting the knee 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) comprising a step of customizing rotation (Page 3/27, Paragraph 12, hinge 2 providing pivotal connection so that upper 1 and lower 3 rails rotate in a flexion and extension direction) of said analogous hinge system 2 (Page 3/27, Paragraph 12, hinge 2 providing pivotal connection; This is an equivalent structure to the uniaxial joint of the bilateral hinge system as defined by the 112f analysis above) with a termination wedge 41 (Page 5/27, Paragraph 5, In order to limit the extension, a wedge 41 of elastomeric material is disposed and held, for example, by means of a spring 45 at the free end of the lower rail third At this wedge 41 the head rail runs on 1, so that their swivel range is limited in the direction of stretching) to further limit extension (Page 5, Paragraph 5, wedge 41 provides an extension limit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bilateral hinge system of Besselink in view of Williamson in view of Miyazawa, to include a termination wedge that further limit extension as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Nebolon (U.S. Patent No. 5383845). 
	Regarding claim 28, the combination of Besselink in view of Williamson in view of Miyazawa discloses the invention as described above but fails to explicitly disclose a step of lining said two-piece frame with removable padding. 
	Nebolon teaches (Col. 3, lines 55, 62; Col. 6, lines 1-4; Figure 1) an analogous method for supporting a knee 10 (and Figure 1, orthopedic knee brace 10) with a step of lining said analogous two-piece frame 12 (Col. 3, lines 55, 62, and Figure 1, shell 12 with lateral and medial distal arms 24,26 and lateral and medial proximal arms 30,32) with removable padding 88,90 (Col. 6, lines 1-4 and Figure 1, Pads 88, 90 are constructed from a cloth-covered foam material and are removably attached to the inner surface of the shell 12 by means of a plurality of hook and loop fasteners).   
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the two-piece frame of Besselink in view of Williamson in view of Miyazawa, so that there is removable padding lining the two-piece frame, as taught by Nebolon, in order to provide an improved knee support with padding on the frame for cushioning contact with a user’s leg that allows for padding removal and interchangeability (Nebolon, Col. 6, lines 1-4).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Williamson et al. (U.S. Patent No. 5368552) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Ceriani et al. (U.S. Patent Pub. No. 20060167394). 
Regarding claim 29, the combination of Besselink in view of Williamson in view of Miyazawa discloses the invention as described above and further discloses (in Col. 2, lines 64-65 and Col. 3, lines 18-22 of Besselink) a fastener 9,10,11,12 (Col. 3, lines 18-21, fastening means has two sets of divisible rings 9,10,11,12) within (Col. 2, lines 64-65, orthosis frame 1,2 has fastening strap rings 9,10,11,12) said two-piece frame 1,2.
	However, the combination of Besselink in view of Williamson in view of Miyazawa fails to explicitly disclose housing a fastener within said two-piece frame.
	Ceriani teaches (Paragraphs 25, 61, 63, 65; Figures 2, 4) an analogous method for securing a knee 10 (Paragraph 25 and Figure 4, knee orthopedic brace) with a step of housing 118,126 (Paragraph 61, 63 and Figures 2, 4, The upper proximal strap 110 is threaded through upper strap slots 118 formed through the medial upper longitudinal support 26. The lower proximal strap 114 is threaded through lower strap slots 126 formed through the medial lower longitudinal support 32) an analogous fastener 110,114 (Paragraphs 61, 63, and Figure 4, upper proximal strap 110 and lower proximal strap 114) within said analogous two-piece frame 22,26,28,32 (Paragraph 31, lateral upper longitudinal support 22 and medial upper longitudinal support 26 as well as lateral lower longitudinal support 28 and medial lower longitudinal support 32).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the two-piece frame of Besselink in view of Williamson in view of Miyazawa, so that the two-piece frame houses a fastener, as taught by Ceriani in order to provide an improved knee support with a housing on the frame allowing for the fastener to be tightened or loosened by shortening or lengthening the fastener through the housing (Ceriani, Paragraph 65).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Cassford et al. (U.S. Patent No. 5415625).
Regarding claim 30, the combination of Besselink in view of Miyazawa discloses the invention as described above but fails to explicitly disclose wherein said frame is s-shaped. 
Cassford teaches (Col. 4, lines 6, 13-14, 26-27, 54-57; Figure 1) an analogous device for supporting the knee 10 (Col. 4, line 6 and Figure 1, orthopedic knee brace 10) wherein said analogous frame 12,14 (Col. 4, lines 13-14, 26-27, and Figure 1, upper leg cuff 12 comprises an upper medial arm 18 and an upper lateral arm 20 and lower leg cuff 14 similarly comprises a lower medial arm 30 and a lower lateral arm 32) is s-shaped (Figure 1, upper leg cuff 12 and lower leg cuff 14 are formed in a s-shape). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the frame of Besselink in view of Miyazawa, so that the frame is s-shaped, as taught by Cassford, in order to provide an improved knee support with a frame that supports both posterior and anterior portions of a patient’s leg for increased securement and control of forces (Col. 4, lines 54-57).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) and in further view of Schobel (A.T. Patent No. 505852).
Regarding claim 31, the combination of Besselink in view of Miyazawa discloses the invention as described above but fails to explicitly disclose a termination wedge attached to said frame. 
Schobel teaches (Page 3/27, Paragraphs 12, 14; Page 5, Paragraph 5) an analogous device for supporting the knee 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) comprising a termination wedge 41 (Page 5/27, Paragraph 5, In order to limit the extension, a wedge 41 of elastomeric material is disposed and held, for example, by means of a spring 45 at the free end of the lower rail 3 At this wedge 41 the head rail runs on 1, so that their swivel range is limited in the direction of stretching) attached to (Page 5/27, Paragraph 5, wedge 41 is arranged at the free end of the lower rail 3) said analogous frame  1,3 (Page 3/27, Paragraph 12, upper 1 and lower 3 rails).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bilateral hinge system of Besselink in view of Williamson in view of Miyazawa, to include a termination wedge that further limit extension as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa and in further view of Hammerslag et al. (U.S. Patent Pub. No. 20080066272).
Regarding claim 32, the combination of Besselink in view of Miyazawa discloses the invention as described above but fails to explicitly disclose a release mechanism located on said frame in operable communication with said fastener. 
Hammerslag teaches (Paragraphs 35, 38, 42, 54; Figure 1) an analogous device for supporting a knee 20 (Paragraph 38, orthopedic brace 20) with an analogous frame 16,18 (Paragraph 39, upper strut 16 and lower strut 18) and analogous fastener 40 (Paragraph 42, retaining members 40) with a release mechanism (Paragraph 54, When the tension in the lace 23 is released by actuating the release lever, not shown, or by pulling outwards on the knob 62, the lace 23 slides easily through the cable guides 50 to release tension and evenly distribute any slack along the length of the lace; This is an equivalent structure as defined by the 112f analysis above) located on (Figure 1, lacing system 22a,22b located on upper strut 16 and lower strut 18) said analogous frame 16,18 in operable communication (Paragraph 35, lacing systems 22a, 22b in operable communication with retaining mummers 40) with said analogous fastener 40. 
. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Hauser et al. (U.S. Patent No. 2632440).
Regarding claim 34, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said upper brace frame further includes an upper-frame termination wall and said lower brace frame further includes a lower-frame termination wall wherein said upper-frame termination wall is in operable communication with said lower-frame termination wall wherein rotation of said frame is limited.
Hauser teaches (Col. 6, lines 40-41; Col. 7, lines 45-50) an analogous device for supporting a knee (Col. 1, lines 29-37, leg brace which follow closely the movements of natural joints) wherein said analogous upper brace frame 10 (Col. 47, line 45, stay 10) further includes an upper-frame termination wall 45 (Col. 7, line 46, upper shoulder 45 at end of stay 10) and said analogous lower brace frame 12 (Col. 7, line 45, stay 12) further includes a lower-frame termination wall 45 (Col. 7, line 46, lower shoulder 45) wherein said upper-frame termination wall 45 is in operable communication (he shoulders 45 contact the forward abutments of the central bearing member and thus prevent the angularity of the stays from passing an angle of 180 degrees) with said lower-frame termination wall 45 wherein rotation of said analogous frame 10,12 (Col. 7, line 45, stays 10,12) is limited (Col. 7, lines 46-50, when the wearer of the brace has his leg outstretched or straight and the stays are in longitudinal alignment, the shoulders 45 contact the forward abutments of the central bearing member and limit rotation in an extension/flexion direction).. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the frame of Besselink in view of Williamson, so that there is an upper frame termination wall and lower frame termination wall as taught by Hauser, in order to provide an optimized device for supporting a knee having an enhanced hinge joint with the ability to pivot for flexion and extension throughout a range determined by the size of the termination walls (Hauser, Col. 4, lines 46-50). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Besselink et al. (U.S. Patent No. 7794416) in view of Miyazawa (U.S. Patent Pub. No. 20150094636) in view of Williamson et al. (U.S. Patent No. 5368552) and in further view of Schobel (A.T. Patent No. 505852). 
Regarding claim 35, the combination of Besselink in view of Miyazawa in view of Williamson discloses the invention as described above but fails to explicitly disclose wherein said upper brace frame further includes an L-shaped upper frame termination wall.  
Schobel teaches (Page 3/27, Paragraphs 12, 14; Page 5, Paragraph 5) an analogous device for supporting the knee 1,2,3 (Page 3/27, Paragraph 12, knee brace with upper 1 and lower 3 rails connected by a hinge 2) wherein said analogous upper brace frame 1 (Page 3/27, Paragraph 12, upper rail 1) further includes an L-shaped upper frame termination wall 7 (Page 3/27, Paragraph 14, end of the convex curved portion 7 together with the end of upper rail 1 forms an L-shape).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper brace frame of Besselink in view of Miyazawa in view of Williamson, so that there is an L-shaped upper frame termination wall, as taught by Schobel, in order to provide an improved knee orthosis with the ability to reduce extension to a desired limit for controlling the motion of the knee (Schobel, Page 5/27, Paragraph 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejections as presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786